                     IN THE UNITED STATES BANRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                            :
                                  :          Case No.: 16-21018
Thomas J. Hayes                   :          Chapter 13
                                  :          Judge Carlota M. Böhm
                       Debtor(s) :
                                  :          Hearing Date: 03/01/2021
Thomas J. Hayes                   :          Response Date: 02/15/2021
                       Movant     :
                                  :          Related Document No.: 174
v.                                :
                                  :
Select Portfolio Servicing, Inc.  :
                       Respondent :


   CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO DEBTOR’S
           MOTION TO COMPEL AND TO CONTUNUE HEARING

         Select Portfolio Servicing, Inc. (“Respondent”), by and through its undersigned counsel,

hereby submits the following Consent Motion For Extension of Time to Respond to the Motion

to Compel filed by Debtor Thomas J. Hayes (“Debtor”) and to Continue the Hearing on the

Motion to Compel currently scheduled for March 1, 2021 at 10:00 AM, and avers as follows:

         1.     Debtor filed a Motion to Compel on January 29, 2021. See Doc. No. 174.

         2.     Respondent’s deadline to respond to the Motion to Compel is February 15, 2021

and a hearing on the Motion to Compel is currently scheduled for March 1, 2021 at 10:00 AM.

See Doc. No. 177.

         3.     The undersigned firm was recently retained by Respondent in connection with the

Motion to Compel and entered an appearance in this matter on February 11, 2021. See Doc. No.

183.

         4.     Shortly after being retained, the undersigned contacted Debtor’s counsel, Mark B.

Peduto, to discuss this matter and to request an extension of time to respond to the Motion to
Compel so Respondent could complete an analysis and provide further information regarding the

basis for the January 12, 2021 letter relating to Debtor’s loss mitigation application.

       5.      Debtor’s counsel agreed to extend Respondent’s deadline to respond to the

Motion to Compel from February 15, 2021 to March 1, 2021 and to request that the Court

continue the March 1, 2021 hearing to the first available hearing date on or after March 15, 2021.

       6.      Respondent now files this Consent Motion, and accompanying Proposed Order, to

memorialize the agreement between Debtor and Respondent and to request the Court approve the

agreement and continue the March 1, 2021 hearing date.

       7.      The undersigned has presented this Consent Motion to Debtor’s counsel who, by

virtue of his electronic signature below, has confirmed his consent.

       WHEREFORE, Debtor and Respondent respectfully request that the Court issue an Order

on consent of counsel for Debtor and Respondent extending Respondent’s deadline to respond to

Debtor’s Motion to Compel and continuing the hearing scheduled for March 1, 2021 to the first

available date on or after March 15, 2021.


CALAIARO VALENCIK                                  PARKER IBRAHIM & BERG LLP

/s/ Mark B. Peduto                                 /s/ Jonathan M. Etkowicz
Mark B. Peduto, Esquire (62923)                    Jonathan M. Etkowicz, Esquire (208786)
938 Penn Avenue                                    1635 Market Street, 11th Floor
Suite 501                                          Philadelphia, PA 19103
Pittsburgh, PA 15222                               Telephone: (267) 908-9800
Telephone: 412-232-0930                            Fax: (267) 908-9888
Fax: 412-232-3858                                  jonathan.etkowicz@piblaw.com
mpeduto@c-vlaw.com                                 Attorney for Respondent,
Attorney for Debtor                                Select Portfolio Servicing, Inc.
Thomas J. Hayes

Dated: February 11, 2021                           Dated: February 11, 2021
